         Case 1:21-cv-02595-JPB Document 2 Filed 06/29/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA




Consumer Financial Protection Bureau
and                                         Case No.
State of Georgia ex rel. Christopher M.
Carr, Attorney General of the State of       JOINT MOTION FOR ENTRY
Georgia,                                     OF PROPOSED STIPULATED
                                             FINAL JUDGMENT AND
             Plaintiffs,                     ORDER

             v.

Burlington Financial Group, LLC,
Katherine Burnham, Richard Burnham,
and Sang Yi,

             Defendants.


      Plaintiffs Consumer Financial Protection Bureau (Bureau) and the State of

Georgia ex rel. Christopher M. Carr, Attorney General of the State of Georgia

(State of Georgia), and Defendants Burlington Financial Group, LLC (Burlington),

Katherine Burnham, and Sang Yi, have reached an agreement to settle this matter

and stipulate to the attached proposed Stipulated Final Judgment and Order

(Order). The Bureau, the State of Georgia, Burlington, Ms. Burnham, and Mr. Yi,
         Case 1:21-cv-02595-JPB Document 2 Filed 06/29/21 Page 2 of 4




therefore, respectfully request that the Court approve and enter the attached

proposed Order.


IT IS SO STIPULATED AND AGREED.

FOR PLAINTIFFS:




Carmen Christopher (CA Bar No. 231508)
Nelle Rohlich (WI Bar No. 1047522)
Consumer Financial Protection Bureau
1700 G Street, N.W.
Washington, D.C. 20552
(312) 610-8961 (Christopher)
(202) 435-7280 (Rohlich)
Carmen.Christopher@cfpb.gov
Nelle.Rohlich@cfpb.gov




/s/Melissa M. Devine
Melissa Devine (GA Bar No. 403670)
Office of the Attorney General
Georgia Department of Law
2 Martin Luther King, Jr. Drive, SE
Suite 356
Atlanta, GA 30334
(404) 458-3765
MDevine@law.ga.gov




                                         2
Case 1:21-cv-02595-JPB Document 2 Filed 06/29/21 Page 3 of 4
         Case 1:21-cv-02595-JPB Document 2 Filed 06/29/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

I hereby certify that on June 29, 2021, I electronically filed the Joint Motion for
Entry of Proposed Stipulated Final Judgment and attachments with the Clerk of
Court using the CM/ECF system and that I caused the documents to be mailed by
United States Postal Service and sent by electronic mail to the following non-
CM/ECF participants:

    For Defendants Burlington Financial Group, LLC, Katherine Burnham, and
     Sang Yi, to counsel:

             Justin Esworthy
             Timmerman, Beaulieu, Hinkle & Esworthy, LLC
             215 Washington Avenue, Suite 402
             Towson, MD 21204
             jwe@tbhelaw.com

             Craig G. Kunkes
             Robbins Ross Alloy Belinfante Littlefield LLC
             500 14th Street, N.W.
             Atlanta, Georgia 30318
             ckunkes@robbinsfirm.com

    For Defendant Richard Burnham to 1101 Megg Ct., Joppa, MD 21085 and
     rich.burnham@verizon.net



                          /s/ Carmen Christopher
                          Carmen L. Christopher (CA Bar No. 231508)
                          Attorney for the Consumer Financial Protection Bureau
                          1700 G Street, NW, Washington D.C. 20552
                          Telephone: (202) 754-0329
                          carmen.christopher@cfpb.gov
